Citation Nr: 0336730	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 4, 1998, 
for entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board has determined that a review of the procedural 
history of this appeal is warranted.  The May 1999 decision 
granted entitlement to a total disability rating due to 
individual unemployability effective from January 12, 1999.  
In October 1999 a notice of disagreement was received wherein 
the veteran indicated that the effective date should be in 
1977.  A February 2000 rating decision revised the effective 
date for the total disability rating to March 4, 1998.  The 
veteran was notified of this determination and his appellate 
rights in a March 6, 2000, letter.  The letter also advised 
him that the decision was favorable and that no further 
action would be taken on his disagreement.  However, since 
the veteran had indicated that he wanted a 1977 effective 
date for the total disability rating, the February 2000 
rating action did not satisfy the veteran's disagreement.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the veteran's 
October 1999 notice of disagreement remained pending.  

On June 11, 2001, the veteran submitted a notice of 
disagreement with the February 2000 rating decision.  This 
notice of disagreement was not timely with that decision.  
38 C.F.R. § 20.302(a) (2003).  While the April 2002 statement 
of the case indicates a notice of disagreement was received 
on January 11, 2001, the claims file does not contain a 
document received on that date that could be construed as a 
notice of disagreement.  An October 2001 rating decision also 
indicates that a statement received on January 11, 2001, was 
accepted as a new claim for an earlier effective date.  
Again, the claims file does not reflect that such a statement 
was received.  The October 2001 rating decision then denied 
the veteran's claim and he submitted another notice of 
disagreement.  A statement of the case was then sent to him 
in April 2002.  However, when the statement the case was 
issued, the October 1999 notice of disagreement with the May 
1999 decision remained pending.  The hearing officer 
indicated in the statement of the case that the October 2001 
rating was the proper rating on appeal.  However, based on 
the above, this appeal for an earlier effective date arises 
from the May 1999 rating decision.  

Further, the veteran has alleged that there was clear and 
unmistakable error in not granting an earlier effective date.  
In the April 2002 statement of the case, the hearing officer 
discussed error in a 1975 rating decision and indicated that 
the issue of clear and unmistakable error in a prior rating 
decision was inextricably intertwined with the veteran's 
claim for an earlier effective date.  The hearing officer 
found that there was no such error.  The record does not show 
that the veteran has been advised of this determination and 
his appellate rights.  While a discussion of clear and 
unmistakable error was included in the April 2002 statement 
of the case, such a discussion does not constitute sufficient 
notification of the determination.  Accordingly, this matter 
is referred to the RO for appropriate notification action.  

In the April 2002 statement of the case, the hearing officer 
also addressed the issue of whether a January 1987 claim for 
service connection for a psychiatric condition was still 
pending based on a failure to notify the veteran of a 
determination.  The hearing officer found that no such claim 
was still pending.  Additionally, the hearing officer 
addressed the argument that there was an inferred claim for 
entitlement to a total disability rating due to individual 
unemployability pending since 1975.  The hearing officer 
found that no such claim was pending.  The record does not 
show that the veteran has been advised of these 
determinations and his appellate rights.  While these issues 
were discussed in the April 2002 statement of the case, such 
a discussion does not constitute sufficient notification of 
the determinations.  Accordingly, these matters are also 
referred to the RO for appropriate notification action.  

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  

REMAND

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and redefines the scope of assistance that VA 
will provide to a claimant.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran has not been 
provided with notice of the information necessary to 
substantiate his claim for an earlier effective date for the 
total disability rating due to individual unemployability and 
who will provide such information.  Such notification is now 
a prerequisite for the adjudication of a claim for an earlier 
effective date.  Huston v. Principi, 17 Vet. App. 195 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case must be returned to the RO to notify 
the veteran of the VCAA, the evidence necessary to 
substantiate the claim for an earlier effective date for a 
total disability rating due to individual unemployability, 
and who will provide such information.   

Accordingly, further appellate consideration will be deferred 
and this case will be remanded to the RO for the following 
action:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for an earlier effective date 
for a total disability rating due to 
individual unemployability.  The notice 
should also advise the claimant of what 
evidence the VA is responsible for 
obtaining and what evidence the veteran 
is responsible for providing.  

2.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claim and determine whether an earlier 
effective date for a total disability 
rating due to individual unemployability 
can be granted.  The RO should conduct 
any additional evidentiary development 
deemed necessary.

3.  If the decision remains adverse to 
the claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



